DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15673285, filed on 09 August 2017.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 27 August 2020 and 17 May 2021, were filed after the mailing date of the patent application on 27 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 27 August 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 8, 9, 10, and 12 of U.S. Patent No. 10764003. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 11, Claim 8 of the ‘003 Patent discloses a communication apparatus, comprising: 
a processor (Claim 8 of the '003 Patent discloses a processor); and 
a non-transitory computer readable storage medium storing a program for execution by the processor (Claim 8 of the '003 Patent discloses a non-transitory computer readable storage medium storing a program for execution by the processor), the program including instructions for: 
receiving downlink control information (DCI) from a base station (Claim 8 of the '003 Patent discloses receiving, by a user equipment (UE) from a base station (BS), downlink control information (DCI)), wherein the DCI carries a carrier assignment indication field (Claim 8 of the '003 Patent discloses the DCI comprises the carrier assignment indication field (CIF)) indicating a total number of scheduled carriers in configured carriers and an accumulative Claim 8 of the '003 Patent discloses that the CIF comprises a first code indicating a total quantity of scheduled carriers and a second code indicating an accumulative number M), and M is an integer greater than or equal to 1 (Claim 8 of the '003 Patent discloses that M is an integer greater than or equal to 1); and 
sending hybrid automatic repeat request (HARQ) information to the base station according to the carrier assignment indication field in the DCI (Claim 10 of the '003 Patent discloses send the HARQ information to the base station according to the total quantity of scheduled carriers and according to M).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 11.
Regarding Claim 12, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 8 of the ‘003 Patent further discloses the carrier assignment indication field comprises a first code and a second code (Claim 8 of the '003 Patent discloses a first code and a second code), wherein the first code indicates the total number of scheduled carriers (Claim 8 of the '003 Patent discloses a first code indicating a total number of scheduled carriers), and the second code indicates the accumulative number M (Claim 8 of the '003 Patent discloses a second code indicating the accumulative number M).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 12.

Claim 3 of the ‘003 Patent further discloses a first mapping relationship is between the first code and the total number of scheduled carriers (Claim 3 of the '003 Patent discloses the first code is obtained according to the total quantity of scheduled carriers and a first mapping relationship), and a second mapping relationship is between the second code and the accumulative number M (Claim 3 of the '003 Patent discloses the second code is obtained according to M and a second mapping relationship).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 13.
Regarding Claim 14, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 12.
Claim 12 of the ‘003 Patent further discloses a second mapping relationship between the second code and the accumulative number M comprises: the second code is oo, and a value of the accumulative number M is 1, 5, 9, or 13; the second code is 01, and the value of the accumulative number M is 2, 6, 10, or 14; the second code is 10, and the value of the accumulative number M is 3, 7, 11, or 15; or the second code is 11, and the value of the accumulative number M is 4, 8, 12, or 16 (Claim 12 of the '003 Patent discloses the second mapping relationship comprises: the second code is 00, and M is 1, 5, 9, or 13; the second code is 01, and M is 2, 6, 10, or 14; the second code is 10, and M is 3, 7, 11, or 15; or the second code is 11, and M is 4, 8, 12, or 16).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.

Regarding Claim 15, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 10 of the ‘003 Patent further discloses the instructions for sending the HARQ information to the base station according to the carrier assignment indication field in the DCI comprise instructions for: 
determining the total number of scheduled carriers and the accumulative number M according the carrier assignment indication field in the DCI (Claim 10 of the '003 Patent discloses determine the total quantity of scheduled carriers or M according to the carrier assignment indication field); and 
sending the HARQ information according to the total number of scheduled carriers in configured carriers and the accumulative number M (Claim 10 of the '003 Patent discloses send the HARQ information to the base station according to the total quantity of scheduled carriers and according to M).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 15.
Regarding Claim 16, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 9 of the ‘003 Patent further discloses a number of bits of the HARQ information is a sum of bits of feedback information, the feedback information indicating whether data on the scheduled carriers is correctly received (Claim 9 of the '003 Patent discloses a quantity of bits of the HARQ information is equal to a sum of quantities of bits to feedback whether the data sent using scheduled carriers is correctly received).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 16.
Regarding Claim 17, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 5 of the ‘003 Patent discloses the accumulative number M is accumulated according to an ascending order of indexes of the configured carriers (Claim 5 of the '003 Patent discloses the configured carriers are respectively associated with indexes which are in ascending order).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 17.
Regarding Claim 18, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 8 of the ‘003 Patent further discloses the HARQ information is carried on a primary carrier (Claim 8 of the '003 Patent discloses receiving the DCI on a carrier.  Here, the reception of the DCI on said carrier is an indication that it is a carrier with highest priority); or the HARQ information is carried on the primary carrier and a secondary carrier.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 8.
Regarding Claim 19, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 5 of the '003 Patent discloses that the Mth carrier is a currently scheduled carrier).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.
Regarding Claim 20, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 8 of the ‘003 Patent further discloses the communication apparatus is a terminal  (Claim 8 of the '003 Patent discloses a user equipment (UE)).
Regarding Claim 21, Claim 8 and Claim 10 of the ‘003 Patent discloses the communication apparatus according to claim 11.
Claim 8 of the ‘003 Patent further discloses the DCI is carried on the current scheduled carrier (Claim 8 of the '003 Patent discloses receiving the DCI on a carrier).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 21.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474